TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 7, 2016



                                       NO. 03-15-00724-CV


                          Lower Colorado River Authority, Appellant

                                                  v.

                          Burnet Central Appraisal District, Appellee




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
           REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on October 15, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for further proceedings consistent with this Court’s opinion. Appellee shall

pay all costs relating to this appeal, both in this Court and the court below.